Citation Nr: 0413529	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  99-17 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis of the left 
elbow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945, and from September 1950 to July 1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1999 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2001, the 
Board remanded this case in order to obtain additional 
evidence and to address due process concerns.  The Board 
issued a decision concerning other issues in October 2002, 
however, it was determined that additional development on the 
issue of entitlement to service connection for arthritis of 
the left elbow was required in order to decide the veteran's 
claim.   

The matter was remanded by the Board in July 2003, pursuant 
to Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  It is now again 
before the Board for disposition.  


REMAND

The Board regrets that this matter must again be remanded to 
the RO for additional development, as it appears that there 
are outstanding VA treatment records.  In a July 2001 
statement in support of claim, the veteran stated that he had 
been receiving treatment through the VA.  This was seemingly 
sent in response to a May 2001 duty to assist letter to the 
veteran from the RO.  A review of the record does not reveal 
that any attempt to obtain further VA treatment records has 
been undertaken.  Under Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), VA treatment records are considered to be 
constructively included within the record.  
   
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should request that the 
veteran list the VA facilities at which 
he received treatment, including the 
approximate dates of such treatment.  
Thereafter, all VA treatment records not 
already associated with the veteran's 
claims folder should be obtained and 
associated with the veteran's claims 
folder. 

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




